DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally amended and/or presented and filed on 04/01/2019.

Notice of Pre-AIA  or AIA  Status
No apparent Priority is claimed accordingly the earliest filing date is 01 April, 2019 (20190401).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 04/01/2019 and 07/16/2020 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9-13, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 20180024237 A1 to LAPLACE; Olivier et al. (Laplace).

Regarding claim 1 Laplace teaches in for example the Figure(s) reproduced immediately below:


    PNG
    media_image1.png
    455
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    447
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    299
    544
    media_image3.png
    Greyscale

and associated descriptive texts a method of landing and taking off a vehicle, comprising: 
emitting, from the vehicle, a radar signal towards a landing site in paras:
“[0063] Preferably, the radar 3 is an X band radar, which is generally installed on the aircraft, notably on airliners, to supply weather information. 
[0065] The characteristic pattern M is chosen (or created) such that: [0066] its shape and/or the intensity of the radar echoes that it generates, are such that it cannot be confused with other echoes originating from the ground (terrain T), upon the radar detection using the embedded radar 3” (Emphasis added).  ; 

receiving, at the vehicle, at least one radar return signal reflected from a reflective symbol at the landing site in paras:
“[0067] the radar 3 is able to distinguish the characteristic pattern M from a given distance compatible with the envisaged application.

[0087] An image processing algorithm, of shape recognition (“pattern matching”) type, is then used by the image processing unit 4 to identify the position, the orientation and the distortion (scaling) of the characteristic symbol 

determining a guidance vector in para:
“[0079] The device 1 relies on the capacity of the radar 3 to supply the vector position of an echo in the reference system of the radar 3. In the coordinate of the foot of the antenna of the radar, the position of the echo is characterized by its distance, its azimuth and its elevation angle. Furthermore, the geographic position of the characteristic pattern having generated the radar echo (reference point) is known, to deduce the position of the aircraft therefrom. The computation unit 7 comprises computation elements for carrying out, respectively, the following computations:” (Emphasis added), 

a distance in para [0079] above, and 
a relative velocity of the with respect to the landing site using the at least one radar return signal of the reflective symbol in para:
“[0167] the speed of the aircraft lies within the range of approach speeds (determined by the performance levels of the aircraft).”; and 

guiding the vehicle to the landing site using the guidance vector, the distance, and the relative velocity in paras:
“[0005] The aim of the present invention is to propose an aid to the guiding of an aircraft to the landing runway that does not require a ground infrastructure, or a passive infrastructure (that is to say without electronic means), while limiting the extra cost at the aircraft level. And 

[0060] Furthermore, in a particular embodiment, the device 1 also comprises a data updating unit 16 (UPDATING). This data updating unit 16 is, for example, incorporated in the central processing unit 6, and it is configured to determine an updated position of the aircraft by updating a so-called operational position of the aircraft, using the position of the aircraft determined by the computation unit 7. This updated position of the aircraft is used by at least one system of the aircraft, for example to guide the aircraft. The operational position of the aircraft corresponds to a position used normally by such a system of the aircraft to guide the aircraft. It is, for example, an inertial position, a position determined by a GNSS satellite navigation system or even an inertial position hybridized with a position determined by a GNSS satellite navigation system. The data transmission unit 11 is then configured to transmit at least the updated position of the aircraft to the set 20 of user system(s). The position determined by the computation unit 7 is not necessarily transmitted to the set 20 of user system(s).” (Emphasis added).  

Regarding claim 5 and the limitation the method of claim 1, wherein the at least one radar signal comprises at least two radar signals configured to be directed in different directions, i.e. front “TL” , downward “TV” and “TA” see Figs. 2 and 3 and para:
“[0084] The radar 3 of the device 1 is used to scan the terrain T (being flown over) in front of the aircraft (in front and downward) in the direction of flight E of the aircraft AC (FIGS. 2 and 3). The sector to be scanned is determined so as to include the zone Z1, Z2, Z3 containing the characteristic pattern M, as represented in FIG. 2 showing scans carried out for three successive positions P1, P2 and P3 of the aircraft AC during the approach, by taking account of its position, of the inaccuracy of the navigation means of the aircraft (position, attitude and heading) and of the aiming inaccuracy of the radar beam. The radar 3 supplies, for each pair formed by the beam aiming azimuth and elevation angle, the power and the distance of the echo received.”.  

Regarding claim 9 and the limitation a system, comprising: 
a vehicle see “AC” in Fig. 2 above; 
at least one radar system 3 affixed to the vehicle, configured to emit a radar signals and receive at least one radar return signal see para [0052]+ above; 
a landing site 2 with a reflective symbol M see Fig. 2 above; 
a processing circuitry 1 within the vehicle configured to process received radar return signals to generate at least one radar return image, 
wherein the processing circuitry is configured to determine at least one of a guidance vector, a distance, and a closingPRELIMINARY AMENDMENTPage 4Serial No.: Filing Date:Attorney Docket No. H211019-5409Title:SYSTEMS AND METHODS FOR LANDING AND TAKEOFF GUIDANCEvelocity of the vehicle with respect to the 
“[0075] Many applications are possible for the device 1 with different user systems. Thus, the updated position of the aircraft can, in particular, serve, as specified herein below: [0076] to carry out an approach in automatic mode, for example up to 30 meters approximately above the threshold of the runway 2. The aircraft can even go as far as landing automatically. In this case, the last radar scan takes place a few instants before the actual landing (that is to say before the contact with the ground). The position of the aircraft is then extrapolated from the last scan by using the updated navigation. A specific monitoring during the approach makes it possible to guarantee the integrity of the navigation system once updated; “.  

Regarding claim 10 and the limitation the system of claim 9, further comprising: a symbol database 10 comprising entries with information regarding at least one of dimensions of the reflective symbol, i.e. “characteristic pattern M”, an identification of the landing site, and landing instructions; and wherein the landing site further comprises a data symbol, i.e. “characteristic pattern M”, wherein the data symbol corresponds to at least one entry in the symbol database see Fig. 2. And para:
“[0161] In order to ensure the fidelity of the image presented in the SVS display permanently without intervention from the pilot, the system continuously analyzes the parameters of the aircraft, in order to determine whether the latter is in the process of carrying out an approach and to determine on which runway. If the aircraft is in approach, the system recovers from the database 10 the characteristic pattern M associated with the runway and triggers the search for the pattern by the radar. This search is triggered a certain time before the aircraft reaches the limit point of use of the basic SVS display, so that the radar can identify the characteristic pattern M and perform the first relative position measurements at the end of the first part of the approach.”. 

Regarding claim 11 and the limitation the system of claim 9, further comprising an attitude and heading reference system (AHRS). i.e. device 1 comprising at least one accelerometer, at least one gyroscope, and at least one magnetometer see paras:
3 of the device 1 is used to scan the terrain T (being flown over) in front of the aircraft (in front and downward) in the direction of flight E of the aircraft AC (FIGS. 2 and 3). The sector to be scanned is determined so as to include the zone Z1, Z2, Z3 containing the characteristic pattern M, as represented in FIG. 2 showing scans carried out for three successive positions P1, P2 and P3 of the aircraft AC during the approach, by taking account of its position, of the inaccuracy of the navigation means of the aircraft (position, attitude and heading) and of the aiming inaccuracy of the radar beam. The radar 3 supplies, for each pair formed by the beam aiming azimuth and elevation angle, the power and the distance of the echo received.

[0096] In order to be able to provide the user system(s) 13, 14 with position information at a sufficient frequency, notably to carry out an approach operation, between two (successive) relative position radar measurements, the extrapolation unit 15 extrapolates the position, the attitude and the heading of the aircraft. The extrapolation unit 15 extrapolates these aforementioned parameters from the updated position, attitude and heading, as well as from the data supplied by the inertial units and the GNSS equipment by correcting the latter of the estimated position, attitude and heading errors. The use of GNSS data is optional. By limiting the drift of the inertial units, the GNSS data make it possible to space apart the relative position radar measurements.

[0107] the inertial biases (accelerometers and gyrometers); and

[0172] via the correlation between the route of the aircraft and the QFU orientation of the runway (expressed in degrees relative to magnetic north in the clockwise direction).”.  


Regarding claim 12 and the limitation the system of claim 11, wherein the processing circuitry is further configured, using attitude information from the AHRS, to adjust a frame of reference of the at least one radar return signal in relation to the reflective symbol see paras:
“[0079] The device 1 relies on the capacity of the radar 3 to supply the vector position of an echo in the reference system of the radar 3. In the coordinate of the foot of the antenna of the radar, the position of the echo is characterized by its distance, its azimuth and its elevation angle. Furthermore, the geographic position of the characteristic pattern having generated the radar echo (reference point) is known, to deduce the position of the aircraft therefrom. The computation 7 comprises computation elements for carrying out, respectively, the following computations:
 [0080] converting the position vector of the echo of the coordinate of the foot of the antenna, to the aircraft coordinate; 
[0081] converting the position vector of the echo of the aircraft coordinate to the geographic coordinate; and 
[0082] subtracting the position vector of the echo from the geographic coordinates of the reference point, to obtain the coordinates of the position of the aircraft.”.  


Regarding claim 13 and the limitation the system of claim 9, see Figs. 2 and 3 wherein the at least one radar system comprises a forward-facing radar system i.e. front “TL” and a downward-facing radar system, i.e.  “TV” and “TA” and para:
“[0084] The radar 3 of the device 1 is used to scan the terrain T (being flown over) in front of the aircraft (in front and downward) in the direction of flight E of the aircraft AC (FIGS. 2 and 3). The sector to be scanned is determined so as to include the zone Z1, Z2, Z3 containing the characteristic pattern M, as represented in FIG. 2 showing scans carried out for three successive positions P1, P2 and P3 of the aircraft AC during the approach, by taking account of its position, of the inaccuracy of the navigation means of the aircraft (position, attitude and heading) and of the aiming inaccuracy of the radar beam. The radar 3 supplies, for each pair formed by the beam aiming azimuth and elevation angle, the power and the distance of the echo received.”.  

Regarding claim 17 and the limitation a system comprising: 
a landing site 2 for a vehicle AC in Fig. 2 above; and 
a reflective symbol M on the landing site, 
wherein the reflective symbol comprises a radar reflective material in a pattern in paras:
“[0019] In a preferred embodiment, the characteristic pattern represents at least one of the following elements: [0020] a landing runway used for the landing; [0021] at least one reflecting device, which exhibits a reflectivity greater than that of the terrain and which is installed on the terrain;
 [0070] at least one reflecting device 21 with strong radar contrast, which exhibits a reflectivity greater than that of the terrain T and which is installed on the terrain T, as represented schematically in FIGS. 2 and 3;”, 


“[0087] An image processing algorithm, of shape recognition (“pattern matching”) type, is then used by the image processing unit 4 to identify the position, the orientation and the distortion (scaling) of the characteristic symbol (representing the characteristic pattern M) in the 2D view of the intensity of the ground echoes. The attitude or elevation angle aiming errors of the radar beam are equivalent to a projection onto a slightly inclined plane, which leads to a distortion of pattern scaling type in the 2D view. The aircraft heading or radar beam azimuth aiming errors are equivalent to a rotation of the pattern in the 2D view.”.  


Regarding claim 20 and the limitation the system of claim 17, further comprising a data symbol comprising a reflective material, wherein the data symbol corresponds to an entry in a symbol database comprising at least one of dimensions of the reflective symbol, an identification of the landing site, and landing instructions in paras:
“[0074] Furthermore, the size and the shape of the reflecting element 21 influence the possibility of estimating the attitude and the heading of the aircraft. The shape of the characteristic pattern M is also available in the database 10 of the device 1. As with its coordinates, the shape of the characteristic pattern M can have been input manually by the crew, have been loaded into the database 10 during the flight preparation, or be stored permanently in the database 10. And

[0087] An image processing algorithm, of shape recognition (“pattern matching”) type, is then used by the image processing unit 4 to identify the position, the orientation and the distortion (scaling) of the characteristic symbol (representing the characteristic pattern M) in the 2D view of the intensity of the ground echoes. The attitude or elevation angle aiming errors of the radar beam are equivalent to a projection onto a slightly inclined plane, which leads to a distortion of pattern scaling type in the 2D view. The aircraft heading or radar beam azimuth aiming errors are equivalent to a rotation of the pattern in the 2D view.”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 8, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180024237 A1 to LAPLACE; Olivier et al. (Laplace) in view of US 20170001732 A1 to Lim.

Regarding claim 2 Laplace teaches at least one radar signal is emitted but does not appear to expressly disclose “by at least one of a phased array radar, a synthetic aperture radar, and an inverse synthetic aperture radar”.  

Lim teaches in for example the figures below:


    PNG
    media_image4.png
    441
    775
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    509
    708
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    516
    731
    media_image6.png
    Greyscale

And associated descriptive texts including para:
“[0057] An example landing sequence 100 is illustrated in FIG. 1. The landing operation 100 starts at the initialization point 102 with the aircraft 116 in flight at an altitude C (e.g., 300 to 1000 feet, more preferably 400-700 ft, even more preferably 500 ft) and a distance A (e.g., 1 to 1.5 nautical miles) within 45° of the stern of the vessel 114. Using one or more sensors, the aircraft 116 may determine, or receive, the vessel 114 range and vessel 114 bearing relative to the aircraft 116. The aircraft 116 may approach the vessel 114 at a predetermined closing speed (e.g., 40 knots with a glide angle of about 3°). Using a computer-implemented algorithm coupled with one or more onboard sensors, the aircraft 116 can determine the aircraft groundspeed and aircraft position in a local coordinate frame. Similarly, the aircraft 116 may determine vessel position and vessel velocity in the local coordinate frame from the vessel range, vessel bearing, aircraft groundspeed, and aircraft position determinations. Vessel range and bearing may be calculated using a radar sensor. Examples of such radar sensors include, for example, a pulse radar, pulse Doppler radar, high-range resolution radar, pulse-compression radar, synthetic aperture radar, inverse synthetic aperture radar, imaging radar, tracking radar, track-while-scan radar, 3-D radar, phased-array radar, any combination thereof. The aircraft may identity a VRODW location at a fixed distance from the vessel along, for instance, a negative vessel velocity vector.”

 that it was known for aircraft to have at least one radar signal emitted by at least one of a phased array radar, a synthetic aperture radar, and an inverse synthetic aperture radar.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using any combination of radar systems as sensors in aircraft to determine range and bearing. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the radar system of Laplace would have “any combination of” radar systems to aid in determining its rang and bearing to the landing site. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lim to the prior art of Laplace as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 4, 8 and 16 and the limitation wherein the vehicle is a vertical takeoff and landing vehicle see Lim “aircraft 116” and para:
“[0016] In some embodiments, the aircraft is a vertical take-off and landing aircraft (VTOL). In some embodiments, the aircraft performs autonomous landing.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of the types of aircraft. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the aircraft of Laplace would be a VTOL. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lim to the prior art of Laplace as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 14 and the limitation the system of claim 9, wherein the at least one radar system comprises at least one phased array radar configured to emit at least one directional beam, where a radar signal is emitted and a radar return signal may be .  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180024237 A1 to LAPLACE; Olivier et al. (Laplace) in view of US 20180315271 A1 to Gharabegian; Armen Sevada (Gharabegian).

Regarding claim 3 Laplace teaches receiving, at the vehicle, at least one radar signal reflected from a data symbol at the landing site in para [0079] above; 
comparing the data symbol to a symbol database 10 in para:
“[0055] a central processing unit 6 comprising a computation unit 7 (COMP) and linked via links 8 and 9, respectively, to the image processing unit 4 and to a database 10 (DATABASE), this computation unit 7 being configured to determine: [0056] so-called relative position information (illustrating the position of the aircraft in relation to the characteristic pattern), from at least the position of the characteristic symbol in the image and characteristics of the radar image acquisition”; 

determining from the symbol database at least one of dimensions of the reflective symbol in para:
“[0055] a central processing unit 6 comprising a computation unit 7 (COMP) and linked via links 8 and 9, respectively, to the image processing unit 4 and to a database 10 (DATABASE), this computation unit 7 being configured to determine: [0056] so-called relative position information (illustrating the position of the aircraft in relation to the characteristic pattern), from at least the position of the characteristic symbol in the image and characteristics of the radar image acquisition”, 

a landing site designation i.e. a “runway” in para:
“[0064] For the implementation of the present invention, at least one characteristic pattern M (FIGS. 2 and 3) that can be detected by the radar 3 has 10. These coordinates can be known in absolute terms (that is to say in a terrestrial reference system, typically the WGS84 reference system) or in relation to the aiming point inside the contact or touchdown zone of the runway 2. In the context of the present invention, the coordinates of the characteristic pattern M can have been input manually by the crew (via a standard input means (keyboard, touchscreen, etc.) forming part of the set 18), have been loaded using a standard input means into the database 10 during the flight preparation, or even be stored permanently in the database 10.”, 

And landing instructions see para:
“[0075] Many applications are possible for the device 1 with different user systems. Thus, the updated position of the aircraft can, in particular, serve, as specified herein below: [0076] to carry out an approach in automatic mode, for example up to 30 meters approximately above the threshold of the runway 2. The aircraft can even go as far as landing automatically. In this case, the last radar scan takes place a few instants before the actual landing (that is to say before the contact with the ground). The position of the aircraft is then extrapolated from the last scan by using the updated navigation. A specific monitoring during the approach makes it possible to guarantee the integrity of the navigation system once updated;”, and 

wherein guiding the vehicle further comprise guiding the vehicle using at least one of dimensions of the reflective symbol, a landing site designation, and landing instructions in para [0060] above.

Laplace does not appear to expressly disclose determining at least one takeoff instructions; and 
wherein guiding the vehicle further comprise guiding the vehicle using at least one takeoff instructions.  

Gharabegian teaches it was known to for a software application to determine takeoff instructions and guide a vehicle using at least one takeoff instruction in para [0068]:
“[0068] In embodiments, a UAV 300 may comprise one or more wireless transceivers 325. In embodiments, a wireless transceiver 325 may communicate commands, instructions, signals and/or messages between wireless transceivers in an intelligent vending machine 100. In embodiments, a wireless transceiver 325 may communicate commands, instructions, signals and/or messages between wireless transceivers in a mobile computing device 263 such as a smartphone, a tablet, a controller, a laptop computer etc. In embodiments, computer readable instructions, stored on a memory of a mobile computing device 263 (and or modular umbrella system) may be executed on a processor (e.g., in a SMARTSHADE application) and one option in a software application may be UAV operation and/or control. In embodiments, for example, SMARTSHADE software application may comprise, among other things, a UAV or drone icon, which if selected, further presents various modes of UAV operation and control. In embodiments, a SMARTSHADE software application may provide instructions as to flight of a UAV, take off and/or landing of a UAV, movements in direction of a UAV, activation/deactivation of a UAV camera, and activation/deactivation of other sensors and/or components of a UAV. In embodiments, a SMARTSHADE application may communicate messages, instructions, commands and/or signals utilizing a wireless transceiver in a mobile computing device 263 and a wireless transceiver in a UAV.”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of controlling aircraft via software. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the aircraft of Laplace would be able to take off after it landed. 



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gharabegian to the prior art of Laplace as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180024237 A1 to LAPLACE; Olivier et al. (Laplace) in view of US 4152933 A to Woodhouse; Charles F. (Woodhouse).

Regarding claim 6 Laplace does not appear to expressly disclose however Woodhouse teaches receiving, at the vehicle, a radar return signal reflected from a wind sock (known in the art as a light, flexible cylinder or cone mounted on a mast to show the direction and strength of the wind, especially at an airfield) at the landing site in Col. 2, lines 1+:
“(6) The conventional wind sock is used virtually all over the world at airports for the purpose of giving a visual indication of wind direction and velocity. The conventional wind sock has an opening through which the wind blows and expands the sock by an amount depending upon the type of material being used and the size of the wind sock. These materials and sizes provide the disadvantage of not being very sensitive in their response to wind condition changes. The size of the mast and sock itself make it virtually impossible to be placed near the runway where the landing or takeoff is to occur. Very often, the wind condition near the wind sock installation is quite different from that existing near the actual point of takeoff or landing for the aircraft on the runway. The wind sock is not 

Col. 8, lines 65+
“(18) The drogue tail 35 comprises an inflatable elongated tube that is sealed at both ends. It is designed to have a minimum amount of drag once it has entered into active wind conditions. As soon as the combination of the drogue tail 35 and kite 37 enter the active wind conditions, the drogue tail 35 will assume the horizontal position as shown in FIG. 9. The kite 37 has calibrated aerodynamic lift/drag flying characteristics which are substantially unaffected by temperature and pressure changes. Thus, the tension force measured on the tether line 38 may be combined with the lift/drag characteristics of kite 37 by wind velocity computational means to determine the velocity of the wind which sustains the kite 37 in flight. The drogue tail 35 may be aluminized for high radar visibility to effect another exemplary utility thereof. The tension line 36 may be calibrated to provide a release of the drogue tail 35 at high wind velocities.”

determining at least one of direction and strength of the wind at the landing site using the at least one radar return signal in Col. 9, lines 11 “The drogue tail 35 may be aluminized for high radar visibility”.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using a wind sock or drogue with high radar visibility to determine wind direction and velocity. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Lim would be able to recognize the windsock as the “characteristic pattern M”. 



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Woodhouse to the prior art of Laplace as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 18 and the limitation the system of claim 17, further comprising a wind sock attached to a mount on the landing site, wherein the windsock is made of radar reflective material see the teachings of Woodhouse immediately above incorporated herein.  See for example, Col. 9, lines 11 “The drogue tail 35 may be aluminized for high radar visibility”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Woodhouse to the prior art of Laplace as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”


Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180024237 A1 to LAPLACE; Olivier et al. (Laplace) in view of US 20070106473 A1 to Holt et al. (Holt).

Regarding claims 7 and 15 Laplace does not appear to expressly disclose, however Holt teaches the limitations further comprising: 
identifying obstructions on the landing site in para [0014] “continuously monitor a designated landing area during an autonomous landing procedure for possible obstructions,”; and  
determining an alternate landing path to avoid collision with the obstruction in para [0014] “Collision can then be avoided upon detection by a variety of different approaches,”; and 
if an alternate landing path cannot be determined, seeking an alternate landing site in para:
[0014] For example, system 100 allows a UAV to continuously monitor a designated landing area during an autonomous landing procedure for possible obstructions, such as persons or animals, impinging upon the UAV's flight path. Collision can then be avoided upon detection by a variety of different approaches, such as holding for an obstruction to clear, or diverting to an alternate landing site or around the obstruction. Thus, potential damage to both the UAV and any ground obstructions can be avoided. Further, by providing obstruction detection capabilities, the UAV operator is freed from having to monitor the landing area, secure it, or even pre-clear it from obstructions.” (Emphasis added).


Accordingly, the prior art references teach all of the claimed elements.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Lim would be able to avoid obstacles while landing. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Holt to the prior art of Laplace as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180024237 A1 to LAPLACE; Olivier et al. (Laplace) in view of US 20110282578 A1 to Miksa; Krzysztof et al. (Miksa).

Regarding claim 19 Laplace does not appear to expressly disclose the limitation wherein the reflective symbol further comprises an indication of a cardinal direction.

Miksa teaches it was known to one of ordinary skill in the art to place reflective symbols, i.e. “Ground Control Points” around airports that comprise an indication of a cardinal direction for the express purpose of, inter alia “aero survey imagery” in for example, paragraphs:
“[0003] Ground control points (GCP's) are used in orthorectifying satellite, aerial or aero survey imagery to standard map projections. A ground control point can be any point on the surface of the earth which is recognizable on remotely sensed images, maps or aerial photographs and which can be accurately located on each of these. A ground control point has defined associated coordinates in a coordinate reference systems a ground control point is a point on the surface of the earth of known location (i.e. fixed within an established co-ordinate reference system). GCP's are used to geo-reference image data sources, such as remotely sensed images or scanned maps, and divorced survey grids, such as those generated during geophysical survey.  And

[0015] GCP's could be generated by a human going into the field and gathering both an image or corresponding description of the GCP and the corresponding X, Y and Z coordinate in a coordinate reference system by a position determination means of for example a GPS receiver. In "Accurate mapping of Ground Control Point for Image Rectification and Holistic Planned Grazing Preparation" by Jed Gregory, et al., GIS Training and Research Center, Idaho State University Pocatello, ID 83209-8130, October 2006, GCP's had to be established and their exact spatial location recorded to ensure accurate georectification of the imagery. Ten GCP's were setup strategically throughout the area to be georectified. The GCP's were setup using two strips of plastic, six inches wide and six feet long, laid across each other in the shape of a cross (+). All GCP's were oriented with each arm of the cross pointing in one of the four cardinal directions (north, south, east, west). After placement of each GCP a GPS location was recorded at the center of the cross using a Trimble GeoXT GPS unit. Said document makes clear the huge amount of time and effort that is necessary to collect accurate GCP's.  and

[0074] FIG. 4 shows a simplified flow diagram of the method according to the invention. The method starts with action 400, by acquiring mobile mapping data. Mobile mapping data is captured by means of digital cameras, laser sensors, for example a laser scanner, and position determination means including GPS and IMU mounted to a vehicle driving across the earth surface, the mobile mapping data comprising simultaneously captured image data, laser data and associated position data in a geographic coordinate system. A vehicle provided with position determination means, laser sensors and digital cameras for collecting mobile mapping data is called a mobile mapping system MMS. A position determination means is at least arranged to determine the position of the vehicle in a coordinate It should be noted that in stead of laser sensors any other range sensor, such as a LADAR, LIDAR and RADAR, could be used to capture data that can be used to generate a 3D model or 3D image. In principle any image data and range data could be used as long the data includes accurate associated position and orientation data in 6 degrees of freedom.”  (Emphasis added). 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of an placing reflective symbols in cardinal directions for the express benefit of ensuring accurate georectification of the imagery collected by the RADAR system of Lim 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Lim would be able to more orthorectify different RADAR images of the same geographic area of the airport and runway to more accurately obtain flight path data. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Miksa to the prior art of Laplace as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to various aircraft radar systems and methods of displaying information at airports and in aircraft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210616.